Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to RCE filed on 02/28/2022 for amendments filed on 01/31/2022.
Claims 1, 3, 8, 10, 15-16, 27, and 29 have been amended. Claims 1, 10 and 27 are independent.
Claims 2, 4, 17-26, 28, 30 and 32 are cancelled. There are no new claims.
Claims 1, 3, 5-16, 27, 29, 31 and 33-34 are presented for examination. 
Claims 1, 3, 5-16, 27, 29, 31 and 33-34 remain pending in this application.

Response to arguments regarding Claim Objections
In the final office Action mailed on 11/29/2021, claims 10, 27 and 29 were objected to because of minor informalities. In the response filed on 01/31/2022, applicant amended the respective claims to obviate the objections. As a result, the respective objections made in the final Office Action have been withdrawn.

Response to arguments regarding 35 U.S.C. §112 Rejections
In the final office Action mailed on 11/29/2021, claim 32 was rejected under 35 U.S.C. 112 (a) for failing to comply with the written description requirement (NEW MATTER). In the response filed on 01/31/2022, applicant cancelled the claim to obviate the rejection. As a result, the respective rejection made in the final Office Action has been withdrawn.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to the rejection of the independent claims 1 and 10 (and claims depending thereon) under 35 U.S.C. 103 (see page 9-13 of REMARKS, filed 01/31/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of the independent claim 27 and claims depending thereon (see page 13-14 of REMARKS, filed 01/31/2022) have been considered but they are non-persuasive. Applicant argues that “limitations of amended claim 27 include language that is similar in scope to the claim features discussed above with respect to claim 1. Thus, for at least the same reasons as those discussed above with respect to claim 1, claim 27 is also patentable over the cited prior art. For at least these reasons, Applicant respectfully requests that the rejection of claim 27 and claims depending thereon under U.S.C. § 103 be withdrawn.”

In addition, the Applicant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion that independent claim 27 and claims depending thereon are patent ineligible under 35 USC § 103 is allegedly in error. Applicant’s remarks are only generalizations not tied to the facts of the cases that amount to a general allegation that the claims define a patentable invention without specifically pointing out how.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7-9 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell  et al. (hereinafter, Mitchell, US 20090210353 A1) in view of Lesser (US 5321800 A).

Regarding claim 1, Mitchell discloses a method implemented by a computer system of a first device (see Fig.1:100 and/or 102) for charting streaming data within a spreadsheet (see [0039]; also see [0044]-[0045]), the method comprising: 
receiving a selection of a cell within a spreadsheet at the first device (see [0024]; Excel® provides a worksheet function, generally referred to as  real-time data (RTD), that allows a user to assign a particular cell in a spreadsheet to a particular value, where the value is determined by calling a server and retrieving data associated with the particular cell); 
identifying steaming data of a live data feed associated with the selected cell (see [0051]; the user-defined parameters of the customized weather alerts 304 may include information related to weather forecasts, such as geographic identifiers, or one or more temperature identifiers for alerting the user 108 in the event the temperature in a specific geographic region fluctuates to a pre-determined critical reading; also see [0024]; RTD allows a user to assign a particular cell in a spreadsheet to a particular value, where the value is determined by calling a server and retrieving data associated with the particular cell; also see [0047]; real-time data feeds from the RTD server 102), the streaming data of the live data feed being received from a second device into the cell within the spreadsheet (see Abstract; The weather information is generally received from a remote weather information database, processed by at least one real-time data server, and transmitted through a communication module to a plurality of users in accordance with predetermined parameters that may be set by the users themselves; also see [0023]-[0024]; the RTD server 102 may be operably connected to at least one weather information database 110 configured to receive its weather information from a plurality of sources… the RTD server 102 may immediately acquire the data in near real-time. Once the data is retrieved by the RTD server 102, it may be disseminated to at least one user 108, at or near real-time, through the communication module 104 and user input module 106);
receiving a selection of a charting function at the first device for charting a parameter associated with the streaming data of the live data feed (see [0040]; a user can customize and personalize all bar and line charts to fit specific trading needs; also see [0044]-[0045]; specific portions of the preceding embodiments and displays, potentially available in the real-time data spreadsheet 302, may be combined into a single display page, or graphical user interface (GUI), configured to provide a user 108 with core weather information and market moving knowledge all in a single view. In one embodiment, this may be referred to as a "Trader Dashboard," and may be available for view as a separate toggle tab at the bottom of the real-time data spreadsheet 302… the Trader Dashboard may include a plurality of weather bar charts and forecasted temperature data information charts specifically chosen by the user 108. In other words, the user 108 may personally determine which charts and energy trading regions are most important to the user's 108 trading strategy and combine those charts into a single view on the Trader Dashboard GUI; examiner articulates that the user specifically choosing weather bar charts and/or forecasted temperature data information charts in the real-time data spreadsheet 302 to be displayed on the Trader Dashboard corresponds to receiving a selection of a charting function at the first device for charting a parameter);
upon receiving the selection of the charting function (see [0044]-[0045]), extracting a value for the parameter from the streaming data at the first device (see [0054]-[0058]; display 306 may include a table 502 and two line graphs 504, 506. In an exemplary embodiment, the table 502 may include at least four weeks of compiled forecast information, one week into the past, the current week, and two forecasted weeks… the table 502 may further include proprietary weather forecast called Q-Cast 508 which is a performance-weighted average of all the publicly available weather forecasts. Q-Cast 508 may be derived by taking the average of all the weather forecast models… the two line graphs 504, 506 illustrate the natural gas storage forecast and trend, respectively, derived in the same manner as table 502… Graph 506 may plot the natural gas storage change forecasts calculated in the upper table 502. In one embodiment, a drop-down menu 510 allows a user 108 to look 12 weeks into the past and 4 (or more) weeks ahead of the current EIA gas storage week, and display a selected week's trend; also see [0060]-[0062]; the data in the ; and
creating a chart in the spreadsheet based at least in part on the value (see [0044]-[0045]; Trader Dashboard page may contain several hand-picked features of the overall spreadsheet 302, including a few features not part of the spreadsheet 302 (described below), combined into one view… Trader Dashboard may include a plurality of weather bar charts and forecasted temperature data information charts specifically chosen by the user 108; also see [0054]-[0062] in view of Fig.6:602; the data in the chart 602 is also continuously updated as new model weather forecasts are released. In one example, display 308 may auto-refresh every 60 seconds when the user selects a particular category to view).
Mitchell does not explicitly disclose determining that the value exceeds a threshold; and in response to determining that the value exceeds the threshold, incorporating an object into the chart, wherein the object is associated with the value.
Lesser discloses determining that the value exceeds a threshold (see Col.3: line 48 – Col.4: line 28; information obtained on a given patient… are entered into the display system either in alphanumerical form for subsequent analysis by the system which then assigns and plots the appropriate icons… Dangerously low or high levels are indicated by causing the yellow or red icon to blink or flash; examiner articulates that determining that the obtained patient information is at dangerously high level corresponds to determining that the value exceeds a threshold); and
in response to determining that the value exceeds the threshold, incorporating an object into the chart, wherein the object is associated with the value (see Col.3: line 48 – Col.4: line 28; information obtained on a given patient… are entered into the display system either in alphanumerical form for subsequent analysis by the system which then assigns and plots the appropriate icons… Dangerously low or high levels are indicated by causing the yellow or red icon to blink or flash; examiner articulates that blinking/ flashing yellow or red icon associated with dangerously high levels/ value corresponds to object associated with the value).

One of ordinary skill in the art would have been motivated to indicate the status of the patient’s associated condition (Lesser: Abstract).

Regarding claim 3, Mitchell (modified by Lesser) discloses the method of claim 1, as set forth above. Mitchell further discloses wherein creating the chart in the spreadsheet based at least in part on the value is automatic (see [0059]-[0062] in view of Fig.6:602; display 308 may include a real-time graphic chart 602, generated on the fly, presenting the user with a graph depicting how a model's temperature forecast information has changed over the life of the model's forecast period… the data in the chart 602 is also continuously updated as new model weather forecasts are released. In one example, display 308 may auto-refresh every 60 seconds when the user selects a particular category to view; also see [0039]; the temperature bar charts may be simultaneously created from the forecast data displayed on the spreadsheet 302, the weather bar charts may also be continuously updated by the RTD server 102).

Regarding claim 7, Mitchell (modified by Lesser) discloses the method of claim 1, as set forth above. Mitchell further discloses wherein the live data feed comprises at least one of: monitored health data; a stock ticker (see [0044]; the Trader Dashboard may also be effectively implemented to reflect information for all types of markets, like energy, agriculture, or stocks; also see [0047]); streaming audio; streaming video; a Twitter® feed; or pedometer data.

Regarding claim 8, Mitchell (modified by Lesser) discloses the method of claim 1, as set forth above. Mitchell further discloses wherein the value is measured or recorded in real time, and wherein creating the chart in the spreadsheet based at least in part on the value comprises creating the chart in real time (see [0033]; a real-time data spreadsheet 302 may include and display real-time temperature charts 402 made available to the user via the Internet or any other medium capable of supporting RTD technology; also see [0039]; the temperature bar charts may be simultaneously created from the forecast data displayed on the spreadsheet 302, the weather bar charts may also be continuously updated by the RTD server 102).

Regarding claim 9, Mitchell (modified by Lesser) discloses the method of claim 1, as set forth above. Mitchell further discloses incorporating a window displaying a representation of the streaming data into the spreadsheet (see [0052]-[0054] in view of Fig.5:504 and 506; also see Fig.6:602; application display 306 may include a table 502 and two line graphs 504, 506; also see [0039]; the temperature bar charts may be simultaneously created from the forecast data displayed on the spreadsheet 302, the weather bar charts may also be continuously updated by the RTD server 102).

Regarding claim 34, Mitchell (modified by Lesser) discloses the method of claim 1, as set forth above. Lesser further discloses wherein the object is at least one of: an image, a sound file, a video, or streaming data (see Col.3: line 48 – Col.4: line 28; information obtained on a given patient… are entered into the display system either in alphanumerical form for subsequent analysis by the system which then assigns and plots the appropriate icons… Dangerously low or high levels are indicated by causing the yellow or red icon to blink or flash; examiner articulates that blinking/ flashing yellow or red icon corresponds to an image).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell  et al. (hereinafter, Mitchell, US 20090210353 A1) in view of Lesser (US 5321800 A) in view of Luo (US 20080200774 A1).

Regarding claim 5, Mitchell (modified by Lesser) discloses the method of claim 1, as set forth above, including wherein the streaming data is streamed from a second device (in Mitchell, see Abstract). Mitchell (modified by Lesser) does not explicitly disclose wherein the second device is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
Luo discloses wherein the second device (see Fig.1) is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0010] line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Mitchell and Lesser so that the second device comprises at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Regarding claim 6, Mitchell (modified by Lesser and Luo) discloses the method of claim 5, as set forth above. Luo further discloses wherein the wearable device (see Fig.1) is at least one of: a watch; a fitness band; or a health monitoring device (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Mitchell and Lesser so that the wearable device is at least one of: a watch; a fitness band; or a health monitoring device.
.

Claim(s) 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell  et al. (hereinafter, Mitchell, US 20090210353 A1) in view of Shikano (US 20110085443 A1).

Regarding claim 10, Mitchell discloses a system (see Fig.1:100 and/or 102) comprising: 
a processing unit (see [0018] line 3); and 
memory (see [0018]) storing computer executable instructions that (see [0019]), when executed by the processing unit (see [0019]), cause the system to:
receive a selection of a cell of a spreadsheet (see [0024]; Excel® provides a worksheet function, generally referred to as  real-time data (RTD), that allows a user to assign a particular cell in a spreadsheet to a particular value, where the value is determined by calling a server and retrieving data associated with the particular cell);
identify streaming data of a live data feed associated with the cell (see [0051]; the user-defined parameters of the customized weather alerts 304 may include information related to weather forecasts, such as geographic identifiers, or one or more temperature identifiers for alerting the user 108 in the event the temperature in a specific geographic region fluctuates to a pre-determined critical reading; also see [0024]; RTD allows a user to assign a particular cell in a spreadsheet to a particular value, where the value is determined by calling a server and retrieving data associated with the particular cell; also see [0047]; real-time data feeds from the RTD server 102), the streaming data of the live data feed being received into the cell of the spreadsheet (see Abstract; The weather information is generally received from a remote weather information database, processed by at least one real-time data server, and transmitted through a communication module to a plurality of users in accordance with predetermined parameters that acquire the data in near real-time. Once the data is retrieved by the RTD server 102, it may be disseminated to at least one user 108, at or near real-time, through the communication module 104 and user input module 106); 
receive a selection of a charting function for charting a plurality of parameters associated with the streaming data of the live data feed (see [0040]; a user can customize and personalize all bar and line charts to fit specific trading needs; also see [0044]-[0045]; specific portions of the preceding embodiments and displays, potentially available in the real-time data spreadsheet 302, may be combined into a single display page, or graphical user interface (GUI), configured to provide a user 108 with core weather information and market moving knowledge all in a single view. In one embodiment, this may be referred to as a "Trader Dashboard," and may be available for view as a separate toggle tab at the bottom of the real-time data spreadsheet 302… the Trader Dashboard may include a plurality of weather bar charts and forecasted temperature data information charts specifically chosen by the user 108. In other words, the user 108 may personally determine which charts and energy trading regions are most important to the user's 108 trading strategy and combine those charts into a single view on the Trader Dashboard GUI; examiner articulates that the user specifically choosing weather bar charts and/or forecasted temperature data information charts in the real-time data spreadsheet 302 to be displayed on the Trader Dashboard corresponds to receiving a selection of a charting function for charting a plurality of parameters); 
upon receiving the selection of the charting function (see [0044]-[0045]), extract a first value for a first parameter from the streaming data and extract a second value for a second parameter from the streaming data, wherein the first parameter is different from the second parameter (see [0054]-[0058]; display 306 may include a table 502 and two line graphs 504, 506. table 502 may include at least four weeks of compiled forecast information, one week into the past, the current week, and two forecasted weeks… the table 502 may further include proprietary weather forecast called Q-Cast 508 which is a performance-weighted average of all the publicly available weather forecasts. Q-Cast 508 may be derived by taking the average of all the weather forecast models… the two line graphs 504, 506 illustrate the natural gas storage forecast and trend, respectively, derived in the same manner as table 502… graph 504 may include about 8 months of data, including three continuous lines indicating EIA statistics for the U.S. natural gas storage 5 year high, 5 year low and 5 year average during the represented time period… Graph 506 may plot the natural gas storage change forecasts calculated in the upper table 502. In one embodiment, a drop-down menu 510 allows a user 108 to look 12 weeks into the past and 4 (or more) weeks ahead of the current EIA gas storage week, and display a selected week's trend; also see [0060]-[0062]; the data in the chart 602 is also continuously updated as new model weather forecasts are released. In one example, display 308 may auto-refresh every 60 seconds when the user selects a particular category to view); 
create a first chart in the spreadsheet based at least in part on the first value (see [0052]-[0054]; application display 306 may include a table 502 and two line graphs 504, 506; also see Fig.5:504; also see [0057]); and 
create a second chart in the spreadsheet based at least in part on the second value (see [0052]-[0054]; application display 306 may include a table 502 and two line graphs 504, 506; also see Fig.5:506; also see [0058]).
Mitchell does not explicitly disclose that the first parameter and the second parameter are each one of: a protocol, a format, a packet rate, a packet size, or a bandwidth.
Shikano discloses extract a first value for a first parameter (see Fig.11: column 254 “PRCL”) from the streaming data (see [0083]; by a packet analysis, … protocol (PRCL), packet data size etc. are extracted targeting an IP packet, and information pieces such as … PRCL 254, a number of total packets (PKT) 255, a total packet data size (DGRM) 256, a number of packets per second (PPS) 257, a packet  and extract a second value for a second parameter (see Fig.11: column 256 “DGRM”) from the streaming data (see [0083] and Fig.11: column 256; by a packet analysis, … protocol (PRCL), packet data size etc. are extracted targeting an IP packet, and information pieces such as … PRCL 254, a number of total packets (PKT) 255, a total packet data size (DGRM) 256, a number of packets per second (PPS) 257, a packet data volume per second (BPS) 258, flow eigenvalue (HKEY) 259 etc. are recorded), wherein the first parameter is different from the second parameter, and the first parameter and the second parameter are each one of: a protocol (see Fig.11: column 256 “DGRM”), a format, a packet rate, a packet size (see Fig.11: column 256 “DGRM”), or a bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shikano with Mitchell to extract a first value for a first parameter from the streaming data and to extract a second value for a second parameter from the streaming data, wherein the first parameter is different from the second parameter, and the first parameter and the second parameter are each one of: a protocol, a format, a packet rate, a packet size, or a bandwidth.
One of ordinary skill in the art would have been motivated for visualizing movements of packets flowing on a network and for grasping the status of the network in real time (Shikano: [0039] lines 3-4).

Regarding claim 11, Mitchell (modified by Shikano) discloses the system of claim 10, as set forth above. Mitchell further discloses wherein the system (see Fig.1:100 and/or 102) further comprises a first device (see Fig.1:100 and/or 102) comprising the processing unit (see [0018] line 3) and the memory (see [0018]) storing computer executable instructions (see [0019]), and wherein the streaming data is streamed from a second device (see Abstract; The weather information is generally received from a remote weather information database, processed by at least one real-time data server, and transmitted through a communication module to a plurality of users in accordance with predetermined parameters that may be set by the users themselves; also see [0023]-[0024]; the RTD server 102 may be operably acquire the data in near real-time. Once the data is retrieved by the RTD server 102, it may be disseminated to at least one user 108, at or near real-time, through the communication module 104 and user input module 106).

Regarding claim 14, Mitchell (modified by Shikano) discloses the system of claim 10, as set forth above. Mitchell further discloses wherein the live data feed comprises at least one of: monitored health data; a stock ticker (see [0044]; the Trader Dashboard may also be effectively implemented to reflect information for all types of markets, like energy, agriculture, or stocks; also see [0047]); streaming audio; or streaming video.

Regarding claim 15, Mitchell (modified by Shikano) discloses the system of claim 10, as set forth above. Mitchell further discloses wherein the first value of live data feed is charted in real time (see [0033]; a real-time data spreadsheet 302 may include and display real-time temperature charts 402 made available to the user via the Internet or any other medium capable of supporting RTD technology; also see [0039]; the temperature bar charts may be simultaneously created from the forecast data displayed on the spreadsheet 302, the weather bar charts may also be continuously updated by the RTD server 102).

Regarding claim 16, Mitchell (modified by Shikano) discloses the system of claim 10, as set forth above. Mitchell further discloses incorporate a window displaying the live data feed into the spreadsheet (see [0052]-[0054] in view of Fig.5:504 and 506; also see Fig.6:602; application display 306 may include a table 502 and two line graphs 504, 506; also see [0039]; the temperature bar charts may be simultaneously created from the forecast data displayed on the spreadsheet 302, the weather bar charts may also be continuously updated by the RTD server 102).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell  et al. (hereinafter, Mitchell, US 20090210353 A1) in view of Shikano (US 20110085443 A1) in view of Luo (US 20080200774 A1).

Regarding claim 12, Mitchell (modified by Shikano) discloses the system of claim 10, as set forth above. Mitchell (modified by Shikano) does not explicitly disclose wherein the second device is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
Luo discloses wherein the second device (see Fig.1) is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0010] line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Luo with Mitchell and Shikano so that the device is at least one of: a wearable device; a camera; an appliance; a mobile device; or an automobile.
One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Regarding claim 13, Mitchell (modified by Shikano and Luo) discloses the system of claim 12, as set forth above. Luo further discloses wherein the wearable device (see Fig.1) is at least one of: a watch; a fitness band; or a health monitoring device (see Abstract; wearable mini-size intelligent healthcare system, comprising one or multiple vital signal sensors, activity sensors, a real-time detection and analyzing module for continuous health monitoring, adjustable user setting mode with the adaptive optimization, data-collecting capability to record important health information; also see [0030]).

One of ordinary skill in the art would have been motivated so that an intelligent healthcare system has much smaller size, much lower power consumption, much less complicated design, much more reliable performance, and is much easier to wear (Luo: last 6 lines of [0010]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (hereinafter, Coleman, US 20140276297 A1) in view of Matsa et al. (hereinafter, Matsa, US 20080195928 A1).
Regarding claim 27, Coleman discloses a system (see Fig.3) comprising: 
a processing unit (see Fig.3:302); and 
memory (see Fig.3:324-326) storing computer executable instructions that, when executed by the processing unit (see [0070]-[0071]), cause the system to:
pair a first device (Fig.3:105) to a spreadsheet of a second device (also see [0067]; the brace 105 (brace control electronics 210) can be configured to communicate (e.g., wirelessly or via a wired connection) with a computing device 300; also see [0073]-[0074]; app 338 communicates with the brace 105 to display and analyze the real-time data generated by the brace 105… app 338 communicates with other programs, such as spreadsheet software (e.g., Microsoft Excel) to further analyze or display the data; examiner articulates that the communication/ connection between the brace and spreadsheet software (e.g., Microsoft Excel) indicate pairing), wherein the first device is a wearable device or a mobile device (Fig.3:105; also see [0011], [0035], [0062] and [0067] in view of [0005]; patient is fitted with a brace; examiner articulates a brace as wearable/ mobile device) and the spreadsheet includes a plurality of cells (cells are inherent in spreadsheet software (e.g., Microsoft Excel)); and
receive streaming data of a live data feed from the first device (Fig.3:105; also see [0011], [0062] and [0067] in view of [0005]; patient is fitted with a brace) into one of the plurality of cells, wherein the streaming data is one of: fitness data or medical data (see [0054] and [0061]-[0067]; brace 105 may communicate data generated by the brace control electronics 210 and/or the feedback provided by the sensors 215, 220, 225, 230 and/or the positional encoder 135 to a computing device 300 associated with, for example, the user or the medical professional… this data is transmitted in real-time…  medical professional retrieve and analyze data transmitted from the brace 105; also see [0074]; app 338 communicates with the brace 105 to display and analyze the real-time data generated by the brace 105… app 338 communicates with other programs, such as spreadsheet software (e.g., Microsoft Excel) to further analyze or display the data).
Coleman does not explicitly disclose in response to receiving the streaming data in the one of the plurality of cells, extract one or more values from the streaming data and automatically generate a chart in the spreadsheet based on the one or more values, wherein the chart displays: the one or more values extracted from the streaming data; and one or more time measurements extracted from the streaming data, wherein the one or more time measurements correspond to the one or more extracted values.
Matsa discloses in response to receiving the streaming data in the one of the plurality of cells, extract one or more values from the streaming data (see [0043]; the x-axis 502 comprises "Bytes" and the y-axis 504 comprises "Seconds" resulting in the graph 500 displaying the amount of time it took each parser to parse through a particular amount of bytes) and automatically generate a chart (see Fig.5:500) in the spreadsheet based on the one or more values (see [0026]; raw data can be imported/entered into a spreadsheet and graphed without a user having to reorganize the data into a conventional graph-ready format; also see abstract; distinct set of data entries within the third column is found automatically and without manual intervention. A graphical representation of the user selected tabular data is automatically created without manual intervention), wherein the chart (see Fig.5:500) displays: 
one or more values extracted from the streaming data (see [0043]; the x-axis 502 comprises "Bytes" and the y-axis 504 comprises "Seconds" resulting in the graph 500 displaying the amount of time it took each parser to parse through a particular amount of bytes); and 
the one or more time measurements extracted from the streaming data, wherein the one or more time measurements correspond to the one or more extracted values (see [0043]-[0044]; the x-axis 502 comprises "Bytes" and the y-axis 504 comprises "Seconds" resulting in the graph 500 displaying the amount of time it took each parser to parse through a particular amount of bytes; A user is able to select a column(s) and its associated data to be used for plotting an x-axis and a y-axis for various data series).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Matsa with Coleman to extract one or more values from the streaming data and automatically generate a chart in the spreadsheet based on the one or more values.
One of ordinary skill in the art would have been motivated so that a graph including multiple data series can be created from raw data such as a spreadsheet (Matsa: [0044] lines 1-4).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (hereinafter, Coleman, US 20140276297 A1) in view of Matsa et al. (hereinafter, Matsa, US 20080195928 A1) in view of Albrecht (US 20140108016 A1).
Regarding claim 29, Coleman (modified by Matsa) discloses the system of claim 27, as set forth above. Coleman (modified by Matsa) does not explicitly disclose wherein the chart is generated updated automatically in real time while the streaming data is received into the cell. Albrecht discloses wherein the chart (see Fig.9:930) is updated automatically in real time while the streaming data is received into the cell (see [0027]; … the chart and the dataset may be displayed, such as in a spreadsheet application user interface. Also, the displayed chart and dataset may be interactive and they may be linked. For example, user input may be provided to make changes to the dataset, and such changes can be automatically made to the chart…; also see [0061]).

One of ordinary skill in the art would have been motivated so that a user input to change a value in the dataset results in a corresponding change on the chart (Albrecht: [0061]).

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (hereinafter, Coleman, US 20140276297 A1) in view of Matsa et al. (hereinafter, Matsa, US 20080195928 A1) in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003).
Regarding claim 31, Coleman (modified by Matsa) discloses the system of claim 27, as set forth above. Coleman (modified by Matsa) does not explicitly disclose determine that the value exceeds a threshold.
MrExcel teaches determining that at least one value of the one or more values exceeds a threshold (see reply by Andrew Poulsom, dated Jan 30 2003, at the end of page 1; filtering values greater than zero corresponds to determining at least one value of the one or more values that exceeds zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MrExcel with Coleman and Matsa to determine that at least one value of the one or more values exceeds a threshold.
One of ordinary skill in the art would have been motivated so that negative numbers are not plotted/ displayed in a chart (MrExcel: see first post by Omri, dated Jan 30 2003, at the top of page 1).

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (hereinafter, Coleman, US 20140276297 A1) in view of Matsa et al. (hereinafter, Matsa, US 20080195928 A1) in view of Non-Patent Literature to MrExcel Messaging Board (hereinafter, MrExcel, “Plotting a chart with positive only numbers”, 2003) in view of Lesser (US 5321800 A).
determining that the at least one value exceeds a threshold, as set forth above (MrExcel: see reply by Andrew Poulsom, at the end of page 1). Ginzburg (modified by Matsa and MrExcel) does not disclose in response to determining that the at least one value exceeds the threshold, incorporate an image or a notification into the chart, the image or a notification indicating that the threshold is exceeded.
Lesser discloses in response to determining that the at least one value exceeds the threshold, incorporate an image or a notification into the chart, the image or a notification indicating that the threshold is exceeded (see Col.3: line 48 – Col.4: line 28; information obtained on a given patient… are entered into the display system either in alphanumerical form for subsequent analysis by the system which then assigns and plots the appropriate icons… Dangerously low or high levels are indicated by causing the yellow or red icon to blink or flash).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lesser with Ginzburg, Matsa and MrExcel to incorporate an image or a notification into the chart indicating that the threshold is exceeded in response to determining that the value exceeds the threshold.
One of ordinary skill in the art would have been motivated to indicate the status of the patient’s associated condition (Lesser: Abstract).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al. (US 20140136936 A1) discloses spreadsheet functions that enable interactivity with web services and manipulation of data retrieved from a web service call.
Non-Patent Literature to Windmill Software Ltd teaches “How to feed live data from a web page into Excel”.
Non-Patent Literature to Vimeo (July 12, 2011) teaches importing Fitbit data into Google spreadsheets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/24/22